Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 1 of 15




             EXHIBIT A
Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 2 of 15
Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 3 of 15
Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 4 of 15
Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 5 of 15
Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 6 of 15
Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 7 of 15
Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 8 of 15
Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 9 of 15
Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 10 of 15
Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 11 of 15
     Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 12 of 15




                        IN THE COURT OF COMMON PLEAS
                     OF SCHUYLKILL COUNTY, PENNSYLVANIA

JASON CIENIAWA,                      :
                           Plaintiff :
                                     :                 No. 20-0305
                v.                   :
                                     :
KATHY BRITTAIN, JAMES MEINTEL,       :
MICHAEL GOURLEY, KAREN HOLLY :
– MEDICAL, MARY JOY MONSALUDE, :
CO2 SHULTZ – C-BLOCK, CO1 LUCAS :
– C-BLOCK, SANKAS –                  :
MAINTENANCE, CO3 LT. HANNON,         :
PA. TONY – MEDICAL, JOHN DOES,       :
JANE DOES OF SCI FRACKVILLE and      :
JOSEPH SILVA OF CENTRAL OFFICE, :
                        Defendants :

                    PRAECIPE TO CONSENT TO AMENDMENT OF
                                 COMPLAINT

       To the Prothonotary:

              Plaintiff Jason Cieniawa filed a “Supplemental” Complaint that is construed as an

amended complaint on October 16, 2020 without seeking leave of Court. The Amended

Complaint was served on Defendants October 22, 2020. Pursuant to Pennsylvania Rule of Civil

Procedure 1033(a), Plaintiff is to seek consent of the adverse party prior to filing an amended

complaint. Please consider this praecipe as granting consent to the amendment of the complaint.

                                                   Respectfully submitted,

                                                   JOSH SHAPIRO
                                                   Attorney General


                                            By:
                                                  ALLISON L. DEIBERT
Office of Attorney General                        Deputy Attorney General
15th Floor, Strawberry Square                     Attorney ID 309224
Harrisburg, PA 17120
    Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 13 of 15




Phone: (717) 705-2532                    KAREN M. ROMANO
                                         Chief Deputy Attorney General
adeibert@attorneygeneral.gov             Civil Litigation Section

Date: October 23, 2020                   Counsel for Defendants Brittain, Meintel,
                                         Gourley, Holly, Schultz, Lucas, Sankus,
                                         Hannon and Silva




                                     2
     Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 14 of 15




                             CERTIFICATE OF COMPLIANCE

       I, Allison Deibert, Deputy Attorney General for the Commonwealth of Pennsylvania,

Office of Attorney General, certify that this filing complies with the provisions of the Public

Access Policy of the Unified Judicial System of Pennsylvania Case Records of the Appellate and

Trial Courts that require filing confidential information and documents differently than non-

confidential information and documents.




                                                     ALLISON DEIBERT
                                                     Deputy Attorney General
     Case 1:20-cv-01968-CCC-MA Document 1-2 Filed 10/23/20 Page 15 of 15




                        IN THE COURT OF COMMON PLEAS
                     OF SCHUYLKILL COUNTY, PENNSYLVANIA

JASON CIENIAWA,                      :
                           Plaintiff :
                                     :                 No. 20-0305
                v.                   :
                                     :
KATHY BRITTAIN, JAMES MEINTEL,       :
MICHAEL GOURLEY, KAREN HOLLY :
– MEDICAL, MARY JOY MONSALUDE, :
CO2 SHULTZ – C-BLOCK, CO1 LUCAS :
– C-BLOCK, SANKAS –                  :
MAINTENANCE, CO3 LT. HANNON,         :
PA. TONY – MEDICAL, JOHN DOES,       :
JANE DOES OF SCI FRACKVILLE and      :
JOSEPH SILVA OF CENTRAL OFFICE, :
                        Defendants :

                               CERTIFICATE OF SERVICE

       I, Allison L. Deibert, Deputy Attorney General for the Commonwealth of Pennsylvania,

Office of Attorney General, hereby certify that on October 23, 2020, I caused to be served a true

and correct copy of the foregoing document titled Praecipe to Consent to Amendment of

Complaint to the Plaintiff through the Department of Corrections. This alternative method of

service is being used due to COVID-19.

VIA U.S. MAIL
Jason Cieniawa, MZ-0869
SCI Frackville
Pro Se Plaintiff


                                                    ALLISON L. DEIBERT
                                                    Deputy Attorney General
